Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alexander P. Brackett on August 11, 2021.

The application has been amended as follows: 
	Claim 12: --head--has been added after “bubbler” in line 2.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record does not show or suggest an apparatus for adapting an existing water fountain having a water supply and a water supply line, and an existing bubbler head assembly for dispensing water to a filtered water fountain having: an adapter base configured to be secured to said existing water 
Claims 3, 4 and 6-11 are allowed due to their dependency on claim 1.
Claim 12 is allowed because the prior art of record does not show or suggest an apparatus for adapting an existing water fountain having a water supply line and an existing bubbler head assembly for dispensing water to a filtered water fountain having: an adapter base configured to be secured to said existing water fountain in place of said existing bubbler head assembly, wherein said adapter base is in fluid communication with said water supply line; a housing assembly secured to said adapter base; a bubbler head assembly secured to said housing assembly for dispensing water, in combination with the remaining limitations in the claim.  Haynes et al. (US 2003/0070968) teaches a filtering apparatus; however, lacks an adapter base configured to be secured to an existing water fountain in place of an existing bubbler head assembly, and it would have not been obvious to modify because there is no reason or suggestion to do so and the apparatus would not operate as intended.
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778